The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/08/21 has been entered.
 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
pick up truck rolling chassis” (emphasis added) is not understood, as no class 5 trucks (to the best of the examiner’s knowledge) are configurable as pick-up trucks;
lines 3 and 6, “telescopicable” is not a known term (as previously indicated, telescopic will be assumed; *see further comments below);
line 7, the recitation “adjustable track” is not clear, as this term does not appear to be used in the specification (it is noted that the track is disclosed as “sliding”);
line 8, the recitation “said telescoping section” (singular) lacks antecedent basis;
and lines 8-9, it is not clear what is meant by “and by a PTO function …” (it will be assumed applicant intended to recite “and operated by a PTO function …”).
Claim 3, the recitation “elevatable and vertically rotatable 360º” is ambiguous (i.e., it could be interpreted as meaning: i) 360º of both elevation and vertical rotation, or ii) 360º of vertical rotation only). Further, the recitation “vertically rotatable” is itself unclear, as it could be interpreted as meaning rotatable in a vertical plane or rotatable about a vertical axis.
*Applicant argues that the term telescopicable was found to be “commonly known” via a Google search. However, the mere fact that a term is found to be in use on the internet does not mean it is correct. There are many words that are in common use but are incorrect. In addition to searching dictionaries, the examiner performed a Google search for “telescopicable definition” and no definition of the term was found. Instead, the query “did you mean telescopically
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oury et al (US 4,624,357) in view of Bacon-Maldonado, III et al (US 2019/0256297,  effective filing date 2/16/18) and Bonnet (US 5,685,416), all previously cited.
The examiner notes the disclosure of the Bacon-Maldonado reference relied upon in the following rejection is fully supported by the 2/16/18 provisional application.
Oury shows a portable conveying system mounted on a truck chassis 10 with inherent engine and transmission components for conveying material to a desired site, comprising a hydraulically operated telescopic conveying unit 12 of a plurality of individual telescoping sections 134, 136, 138 nesting in each other (Fig. 2) or extending out from each other when telescoping (Figs. 1, 3) and an internal extendable and retractable serpentine conveying belt 14 (see col. 2:50-51 and col. 5:55-58, wherein it is stated that a single endless belt is trained over pulleys of the three boom sections, and remains taut as the sections move in and out; this is considered to be “serpentine”, as broadly recited, even though that term is not explicitly used) situated within said telescopic conveying unit, and operated by a hand-held remote control panel (col. 5:60-62) via a diesel engine carried on the truck (col. 3:50-52), and wherein the plurality of individual telescoping sections are movable relative to each other by sliding on polymeric slidable surfaces (col. 5:21-25).

Bacon-Maldonado discloses a generally similar vehicle-mounted conveyor system that is mounted on a class 6 medium-duty truck chassis having a GVWR of under 26,000 pounds so that the operator thereof does not require a CDL, and wherein the conveyor system is driven via a PTO of the truck engine.
The examiner notes that the truck shown by Oury appears to be a medium duty truck chassis of approximately the same general size as those disclosed by Bacon-Maldonado and applicant.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Oury by mounting the conveyor system thereof on a medium duty truck chassis (i.e., class 4, 5 or 6) and by utilizing a PTO from the truck engine to operate the conveyor, as taught by Bacon-Maldonado, as the former would allow the truck to be operated without a CDL, and the latter would be more convenient, cost less and save weight as compared to a separate engine dedicated to operating the conveyor. It is also noted that while Bacon-Maldonado discloses a class 6 truck, it would have been equally obvious to mount the conveyor on a class 5 truck, as class 4, 5 and 6 are all classified as medium-duty trucks having a GVWR of under 26,000 pounds and which can be operated without a CDL.
Oury also does not show that the belt is stored on a movable, adjustable track mounted below the telescoping sections.

It additionally would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Oury by storing the belt on a movable, adjustable track mounted below the telescoping sections, as shown by Bonnet, to take-up and pay-out the belt in a compact manner during retraction and extension of the telescoping sections..
Re claim 3 (as best understood), Oury shows that the telescoping sections are elevatable (via cylinders 30) and can be vertically rotated 360º (via turntable 28).
Re claim 5, since the apparatus of Oury as modified would be mounted on a medium duty truck chassis having a GVRW of less than 26,000 pounds, it would have been a mere design expediency to have configured the system so as to be of approximately 19,500 to approximately 23,000 GVWR, as it has been held that where the general conditions of a claim are met, discovering an optimum or workable range involves only routine skill in the art.
Re claim 7, Oury further discloses a removable hopper means 18 for loading material to be conveyed.

Re claim 9, as noted previously, the apparatus of Oury as modified can be operated by one person and driven with a consumer operating license (without a CDL).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oury et al in view of Bacon-Maldonado et al and Bonnet, as applied to claims 1 and 3 above, and further in view of Thompson, Jr. et al (US 6,719,097).
Oury as modified does not show that the telescoping sections are triangular in cross-section or that the conveying belt is approximately 18” in width. 
Thompson shows an extendable arm 25 made of telescoping sections 71, 73, 75 that can have a rectangular, triangular, or other cross-sectional shape (col. 9:1-4).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Oury constructing the telescoping sections with triangular cross-sections, as shown by Thompson, as this would merely be the selection of one of a finite number of known shapes from which to choose, the use of which in the apparatus of Oury would have required no undue experimentation and produced no unexpected results, especially since applicant admits on page 26, last paragraph, that the particular cross-sectional shape is non-critical and could be any geometric shape desired.
Further, while Oury does not appear to disclose the conveying belt to have a particular width, it would have been a mere design expediency to have constructed the 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bacon-Maldonado ‘381 is similar to the Bacon-Maldonado reference utilized in the rejections above. Muehlhause, van der Merwe and Masumoto show a variety of telescopic booms/arms/masts with triangular cross sections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/James Keenan/
Primary Examiner
Art Unit 3652

4/27/21